Birdsong, Judge.
Melvin Crowe appeals his conviction of aggravated assault, contending that the trial court erred in allowing tape recorded incriminating statements he made to interrogating police officers to be played to the jury, when at the time the statements were made he was intoxicated and proceeding under hope of reward. These tapes were not transcribed for inclusion in the record on appeal. However, the testimony of the interrogating officers as disclosed in the transcript of the pretrial Jackson-Denno hearing supports the trial court’s finding that the statements passed the threshold test of voluntariness sufficiently to permit their submission to the jury. Moreover, no objection was made at trial to their admission. Unless clearly erroneous, a trial court’s findings as to factual determinations and credibility relating to admissibility will be upheld on appeal. Fowler v. State, 246 Ga. 256, 257 (3) (271 SE2d 168). Absent a proper objection and any showing that the statements were involuntary, their admission into evidence was not erroneous. Kennedy v. State, 156 Ga. App. 792 (275 SE2d 339). Accord, Johnson v. State, 158 Ga. App. 333 (280 SE2d 379); Lee v. State, 154 Ga. App. 562 (1) (269 SE2d 65).

Judgment affirmed.


Shulman, P. J., and Sognier, J., concur.